Citation Nr: 1030927	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-10 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity radiculopathy, to include as secondary to service-
connected lumbar spine degenerative disc disease (DDD).

2.  Entitlement to a disability rating in excess of 20 percent 
for service connected lumbar spine DDD disability.

3.  Entitlement to a disability rating in excess of 20 percent 
for service-connected  status post left foot bunionectomy 
disability.  

4.  Entitlement to a compensable disability rating for service-
connected right foot hallux valgus deformity disability. 

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2009, the Veteran and her attorney presented 
evidence and testimony at a video conference hearing before the 
undersigned Acting Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In a September 2009 decision, the Board remanded the Veteran's 
claims for further evidentiary and procedural development.  

Included in the Board's September 2009 remand were instructions 
requiring the RO to provide the Veteran with a VA psychological 
examination regarding that claim.  In a March 2010 rating 
decision, the RO granted service connection for depressive 
disorder.  Thus, the claim has been fully granted.  The Board 
also observes that the record does not include a notice of 
disagreement regarding the assigned disability rating or 
effective date for that disability.  Thus, the issue is not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection].  

The issue of entitlement to a TDIU is addressed in the remand 
portion of the decision below and is being referred to the RO.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran has no diagnosed bilateral lower 
extremity radiculopathy disorder.

2.  The Veteran's service-connected lumbar spine DDD disability 
is manifested by complaints of severe pain in the lower back with 
occasional pain in both legs, as well as demonstrated limitation 
motion with pain and X-ray evidence of degenerative changes.

3.  The Veteran's service-connected status post left foot 
bunionectomy disability is manifested by painful motion, 
tenderness, abnormal weight bearing, and less than 5 degrees 
angulation of the first metatarso-phalangeal joint.  

4.  The Veteran's service-connected right foot hallux valgus 
deformity disability is manifested by tenderness and abnormal 
weight bearing.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity radiculopathy was not incurred in 
or aggravated by active duty and was not incurred as a result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002);  38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for service-connected lumbar spine DDD have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5242 (2009).

3.  The criteria for a disability rating in excess of 20 percent 
for service-connected status post left foot bunionectomy have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2009).

4.  The criteria for a compensable disability rating for service-
connected right foot hallux valgus deformity have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the record includes evidence that 
establishes that she has bilateral lower extremity radiculopathy 
that is caused by her service-connected lumbar spine disability, 
and she seeks service connection for that disorder.  The Veteran 
also contends that the evidence supports findings that she is 
entitled to higher disability ratings for her service-connected 
lumbar spine, left foot and right foot disabilities.  The Board 
will first address preliminary matters and then render a decision 
on the issues on appeal.

I.  Stegall Concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically, 
the September 2009 remand ordered the RO to send appropriate 
notice to the Veteran regarding the claims for increased 
disability rating for service-connected feet disorders; obtain 
records from the Social Security Administration (SSA), 
specifically including a copy of the disability decision 
regarding the Veteran; and, to provide the Veteran with VA 
medical examinations regarding her back and feet disabilities.

Although the RO is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The Board notes that the 
record includes notices sent to the Veteran dated November 2009 
that informs the Veteran of the requested information regarding 
the increased disability ratings, and the record includes the 
November 2009 SSA response that contains the disability 
determination regarding the Veteran.  Finally, the Board notes 
that the Veteran was examined for her service-connected 
disabilities in February 2010.

The Board observes that the Veteran's attorney has raised two 
issues regarding the RO's compliance with the Board's September 
2009 remand order.  First, he contended in a June 2010 response 
to the RO's May 2010 supplemental statement of the case (SSOC) 
that the VA examiner did not state an opinion whether it was as 
likely as not that a diagnosed lower extremity neurological 
disability "had its clinical onset in service or is otherwise 
related to service."  The Board observes, as is discussed in 
greater detail below, that the examiner did not diagnose the 
Veteran with any neurological disability.  Hence, any lack of an 
opinion regarding etiology of an undiagnosed disorder would not 
be in violation of the Board's remand.  

Second, the Veteran's attorney contended that the Veteran was 
examined by a nurse practitioner and not a specialist.  The Board 
observes that the remand did not specify with particularity what 
qualifications the examiner must have.  

For the reasons stated above, the Board finds that the RO has 
substantially complied with the Board's September 2009 remand 
order.


II.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The record reveals that the RO provided the Veteran with notice 
regarding the evidence required to establish service connection 
and an increased disability rating in letters dated October 2007, 
April 2008 and November 2009.  The April 2008 and November 2009 
letters further informed the Veteran of the evidence required to 
establish a claim for secondary service connection.  In addition, 
the letters informed the Veteran of VA's duty to assist her 
develop her claim by making reasonable attempts to obtain 
federal, state or private records relevant to her claims, and by 
providing a medical examination or opinion.  See also Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (in which the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that VCAA notice in an increased rating claim need 
not be "veteran specific").  

Finally, the Board observes that the Veteran was informed in all 
letters of how VA determines a disability rating and an effective 
date in compliance with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For those reasons and to the 
extent of the single issue being considered, the Board finds that 
VA satisfied its duty to notify the Veteran.

The Board also notes that VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records, in addition to records provided by SSA.  The Veteran was 
provided VA medical examinations in May 2006, November 2007 and 
February 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, the Board finds that the VA examinations obtained 
in this case were more than adequate, as the reports indicate 
that they were predicated on a full reading of the private and VA 
medical records in the Veteran's claims file, as well as a 
physical examination of the Veteran's back and feet.  The 
examinations also included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to rate 
these disorders.  For those reasons, the Board finds that VA has 
satisfied its duty to assist the Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted in the Introduction, the Veteran and her attorney presented 
evidence and testimony at a video conference hearing before the 
undersigned Acting VLJ.

III.  Service Connection

A.	Relevant Law And Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

B.	Analysis

The Veteran contends that her service-connected lumbar spine DDD 
has resulted in bilateral lower extremity radiculopathy.  She 
seeks service connection on a secondary basis.  The Board will 
discuss each Wallin element in turn.

The crux of this claim is whether there is evidence of a current 
disability to satisfy Wallin element (1).  The evidence includes 
an April 2007 VA nerve conduction study that concludes testing 
showed no evidence of "peripheral neuropathy affecting the lower 
extremities."  A January 2010 examiner, a VA nurse practitioner 
(NP) K.R., examined the Veteran and noted that she had complained 
that she had constant low back pain that radiated to her hips, 
and a tingling sensation in the left knee that radiated to the 
arch of the left foot.  The NP provided an impression of "OA 
[osteoarthritis] of L/S [lumbar sacral] spine with 
radiculopathy."  A February 2010 VA examiner, L.W., a VA NP, 
examined the Veteran and determined that the Veteran had normal 
ranges of motion of the legs, normal reflexes and the Veteran's 
sensory examination of the lower extremities was within normal 
limits.  The February examiner noted "no clinical evidence of 
lumbar radiculopathy.  The record also includes a June 2007 MRI 
that resulted in a finding of "mild narrowing of bilateral 
neural foramina from L2 through S1, secondary to broad based mild 
degenerative disc bulge," but that "significant compression of 
the nerve roots is not evident."  

In the June 2010 submission, the Veteran's attorney disputed the 
RO's reliance on a February 2010 VA examiner's statement that the 
Veteran had no lower extremity radiculopathy disorder.   The 
Veteran's attorney requested that the RO refer to "VA 
examinations dated September 30, 2009, and April 12, 2010, which 
shows (sic) the veteran has a diagnosis of lumbar 
radiculopathy."  The argument advanced by the Veteran's attorney 
is not whether the Veteran has lumbar radiculopathy, but rather 
whether the radiculopathy disorder is related to the Veteran's 
service-connected lumbar spine disability.

The September 30, 2009, VA record referenced by the Veteran's 
attorney is a progress note authored by VA physician, Dr. R.F., 
M.D.  The note indicates that the Veteran was in ambulatory care 
with complaints of ankle and foot pain, and "increased low back 
pain radiates down to L [left] leg to lower posterior thigh 
region."  The physician noted the Veteran complained that her 
feet got numb intermittently, and noted the Veteran used a 
walker.  The remainder of the report notes laboratory results and 
concludes with an impression of "lumbar radiculopathy, 
progressive low back pain."  The April 12, 2010, report is also 
authored by Dr. R.F.  The note indicates that the Veteran's hip 
pain was getting worse, lists the active medications taken by the 
Veteran, and notes a brief examination.  Dr. R.F. reports an 
impression of "lumbar radiculitis."  Neither report indicates 
any examination of reflexes, sensation or ranges of motion.  

Moreover, the Veteran's attorney has submitted a July 2010 note 
signed by a VA physician stating that the Veteran "is 
recommended to have a pool to use for therapeutic purposes."  
The note includes "Dx [diagnoses] Chronic Back pain, lumbar 
radiculopathy."  The signature on the note is, predictably, 
practically indecipherable; it appears to be the signature of Dr. 
R.F., but that is debatable.  What is not debatable is the fact 
that there is no clinical evidence provided or referenced that 
supports the diagnosis stated on the small note. 

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches. As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the adjudicator. See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993). The Board may 
appropriately favor the opinion of one competent medical 
authority over another. See Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In this case, the Board finds that the February 2010 examiner's 
opinion is supported by the clinical evidence of record and that 
the diagnosis that the Veteran does not have lumbar radiculopathy 
is more probative than Dr. R.F.'s impressions that the Veteran 
has such radiculopathy.  It is also more probative than the July 
2010 note tendered by the Veteran that indicates a diagnosis of 
lumbar radiculopathy.  

The February examiner conducted several examinations designed 
specifically to detect neurological disorders and found no 
symptoms of any such disorder.  On the other hand, there is 
nothing in the record to indicate that Dr. R.F. or anyone else 
who had impressions or diagnoses of lumbar radiculopathy 
conducted any such examination.  Rather, it appears from the 
evidence that Dr. R.F. and the January 2010 NP examiner both 
relied upon the statements of the Veteran regarding the radiation 
of pain from her low back down her left leg.  In addition, the 
April 2007 nerve conduction study and the June 2007 MRI both 
support the conclusion expressed by the February 2010 examiner 
that no neurological disorder was evident; the nerve conduction 
tests were all within normal limits.  There is nothing in the 
record indicating that Dr. R.F. or any other examiner tried to 
reconcile the clinical evidence of no neurological condition with 
their impressions that one was manifested.

The diagnoses reported by Dr. R.F., the January 2010 examiner and 
the physician who signed the July 2010 note are conclusory.  
There is nothing the Board can use to analyze the basis for the 
diagnoses.  Because the clinical evidence better supports the 
conclusion and opinion reached by the February 2010 examiner, the 
Board finds that the examiner's conclusion that there is no 
clinical evidence of radiculopathy or any other neurological 
disorder outweighs the evidence favoring the Veteran.

Because the competent evidence is against a finding of a current 
bilateral lower extremity radiculopathy disorder, Wallin element 
(1) is not satisfied.  The Board finds that entitlement to 
service connection for bilateral lower extremity radiculopathy is 
not warranted.

IV.  Increased Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance. According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  See 38 C.F.R.  § 
4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2009).

A.	DDD Of The Lumbar Spine

1.	Relevant Law And Regulations

The Veteran's service-connected low back disability is rated 
under Diagnostic Code 5242 [degenerative arthritis of the spine], 
which means that it is rated under the General Rating Formula for 
Diseases and Injuries of the Spine, discussed below.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Veteran's service-connected lumbar spine DDD disability is 
manifested by complaints of severe pain in the lower back with 
occasional pain in both legs, as well as demonstrated limitation 
motion with pain.  The diagnosis reported in the February 2010 VA 
examination of the Veteran was degenerative disc disease.  As 
indicated above, nerve conduction studies were normal.  This is 
congruent with the assessment in the April 2007 MRI that 
indicated no significant compression of any nerve.  Based on the 
diagnoses of lumbar DDD, the Board determines that the most 
appropriate diagnostic code is Diagnostic Code 5242.

The Board observes that all lumbar spine disabilities, except 
intervertebral disc syndrome, are rated using the same criteria.  
The Board has therefore given thought as to whether the Veteran's 
service-connected back disability could appropriately be rated as 
intervertebral disc syndrome under the different rating criteria 
found in Diagnostic Code 5243.  As indicated above, even though 
the Veteran has complained of pain radiating into her legs, there 
is no competent diagnosis of neurological problems.  Indeed, as 
has been alluded to above, the February 2010 VA examiner 
specifically found no neurological deficiency.  In addition, the 
record does not contain objective medical evidence of significant 
associated neurological symptomatology such as, for example, 
bowel or bladder dysfunction.  Moreover, no foot drop, ankle jerk 
or other symptom of lower extremity neurological disability was 
noted. 

In summary, the Board believes that the Veteran has been 
appropriately rated by the RO under Diagnostic Code 5242.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), effective September 26, 2003, a General 
Rating Formula for Diseases and Injuries of the Spine will 
provide that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease the following ratings will apply.

The General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

2.	 Analysis

The Veteran contends that her back condition is worse than 
accepted by the RO and that she is entitled to a disability 
rating beyond 20 percent.  To obtain a disability rating of 40 
percent, the next highest disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Veteran would have to demonstrate unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A disability rating in excess of 40 percent 
may be granted only if ankylosis is present. 

Ankylosis is the "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health (4th ed. 1987) 
at 68].  Although the Veteran evidences a decreased range of 
motion of the low back, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  Because the Veteran is able to move her lower back 
joint, by definition, it is not immobile.  Therefore, ankylosis 
is not shown.

The February 2010 examiner reported the Veteran obtained flexion 
of 0 to 50 degrees, with pain throughout the range of motion, and 
also found that there was no additional loss of motion on 
repetitive use.  SSA records include a June 2006 report 
indicating that the Veteran's forward flexion was 40 degrees.  
Neither report indicates that the Veteran's spinal forward 
flexion meets the criteria to support a finding of a 40 percent 
disability rating.  

In short, there is no basis for assigning a higher disability 
rating under the general formula for rating spine disabilities.

Further, the Veteran has reported that her disability has become 
worse over recent years.  The Board has no reason to doubt this.  
However, the medical evidence of record appears to support the 
proposition that symptomatology associated with the Veteran's low 
back disability has not approached the level which would allow 
for the assignment of a 40 percent rating for any period since 
she filed her claim.  Based on the record, the Board finds that a 
20 percent disability rating is properly assigned for the entire 
period.

In addition, the Board has considered whether an increased 
disability rating is warranted for the Veteran's low back 
disability based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  In response to the Board's remand, the February 2010 
examiner reported that repetition of bending and rotational 
movements did not reveal excess fatigability, incoordination or 
weakness, nor did it result in a reduced degree of motion.  Thus 
assignment of additional disability based on DeLuca factors is 
not warranted.  

The Board observes that the Veteran has disagreed with a 
statement made by the February 2010 examiner that at the end of 
the examination, the Veteran was able to "bend over in chair to 
pick up socks/shoes from floor without evidence of pain."  The 
Veteran states that she asked the examiner to pick them up 
because she could not do it.  The clinical evidence is that the 
Veteran's forward flexion is limited, but is not so limited that 
it meets the criteria for the 40 percent disability rating.  
Whether the Veteran was able to pick up her socks at the end of 
the February examination is relevant, but it is not clinical 
evidence observed by the examiner and is not sufficient to 
warrant assignment of a higher disability rating under DeLuca.

B.	Status Post Left Foot Bunionectomy

1.	Relevant Law And Regulations

The Veteran's left foot disability is rated under the criteria 
provided in 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  See 38 
C.F.R. § 4.20 (2009) (an unlisted condition may be rated under a 
closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are closely 
analogous); see also 38 C.F.R. § 4.27 (2009) (unlisted 
disabilities rated by analogy are coded first by the numbers of 
the most closely related body part and then "99").  Diagnostic 
Code 5284 [Foot injuries, other] is deemed to be the most 
appropriate disability code.  

The Veteran's left foot disability is manifested by painful 
motion, tenderness, and abnormal weight bearing, without evidence 
of clawfoot, malunion or nonunion of the tarsal or metatarsal 
bones, flatfoot, or other foot deformity.  Thus, diagnostic codes 
5276, 5278, 5279, 5280, 5281, 5282, or 5283 are not appropriate.  
The February 2010 examiner diagnosed the Veteran's left foot 
disability as degenerative and postsurgical changes in the left 
first metarsophalangeal joint.  X-ray evidence showed 
osteoarthritic changes in the left first metatarsophalangeal 
joint and post surgical changes of the first metatarsal bone.  
For those reasons, the Board finds that Diagnostic Code 5284 is 
the most appropriate diagnostic code.  

Pursuant to Diagnostic Code 5284, a 20 percent rating is 
warranted for a moderately severe foot injury, and a 30 percent 
rating is warranted for a severe foot injury. 38 C.F.R. §  4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 40 
percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 
5167 (2009).  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, range, 
etc." See Webster's New World Dictionary, Third College Edition 
(1988) 871.  Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great degree: 
serious." See Webster's Ninth New Collegiate Dictionary (1990) 
1078.

2.	Analysis

As noted above, the February 2010 examiner reported that the 
Veteran complained of painful motion, tenderness, abnormal weight 
bearing, and examination revealed she had less than 5 degrees 
angulation of the first metatarso-phalangeal joint.  The 
Veteran's gait was described as "slow guarded gait," and she 
was noted to use a rolling walker.  The effect of the disability 
on the Veteran's daily activities was stated to be significant 
because it, in addition to the right foot disability, caused 
decreased mobility and pain.  The effect on chores, shopping was 
described as "severe," and the effect on sports and exercise 
was "prevents."  The examiner did not see evidence of swelling, 
instability or weakness.  The Veteran stated that she was unable 
to stand on her toes and the examiner noted callosities and 
unusual shoe wear as evidence of the abnormal weight bearing.  

Other medical notes observe the Veteran's complaints of pain.  A 
March 2008 podiatry note indicates that the Veteran had received 
custom orthotics and corrective shoes in May 2007.  February 2009 
X-ray evidence showed "significant arthritic changes seen around 
the MP joint of the great toe."  A February 2009 report 
describes the pain as "worsening."  

In sum, the Board finds that Veteran's left foot disability does 
not meet the criteria of "severe."  The Board acknowledges that 
her toe is essentially stiff; however, amputation of the great 
toe would result in only a 10 percent disability rating.  See 
Diagnostic Code 5280.  The description of "significant" 
arthritic changes is evidence that supports the finding that the 
Veteran's disability most appropriately meets the criteria of 
moderately severe.  In particular, swelling, instability, and 
weakness were not shown.  For those reasons, the Board finds that 
a disability rating in excess of 20 percent disabling is not 
warranted.

Further, after review of the entire record, the Board finds that 
the medical evidence of record shows that the symptoms associated 
with the Veteran's left foot disability has not approached the 
level which would allow for the assignment of a 30 percent rating 
for any period since she filed her claim.  Based on the record, 
the Board finds that a 20 percent disability rating is properly 
assigned for the entire period.

The Board has also considered whether an increased disability 
rating is warranted based on functional loss due to pain, 
weakness, excess fatigability, incoordination and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  There is no evidence of functional loss due to pain, 
weakness or excess fatigability.  The functional loss appears to 
be due to lack of range of motion, a condition that is considered 
within the criteria of the assigned 20 percent disability rating.  
Thus assignment of additional disability based on DeLuca factors 
is not warranted.  

C.	Right Foot Hallux Valgus Deformity

1.	Pertinent Law And Regulations

The Veteran's right foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 [Hallux valgus, unilateral].  The 
Veteran was diagnosed by the February 2010 examiner with hallus 
valgus deformity of the right foot.  There is no evidence of 
clawfoot, malunion or nonunion of the tarsal or metatarsal bones, 
flatfoot, or other foot deformity, thus diagnostic codes 5276, 
5278, 5279, 5280, 5281, 5282, or 5283 are not appropriate.  For 
those reasons, the Board finds that that Diagnostic Code 5280 is 
most appropriate.

Diagnostic Code 5280 provides a 10 percent disability rating for 
a severe disability that is equivalent to amputation of the great 
toe or an operation that results in resection of the metatarsal 
head.

2.	Analysis

The Veteran's hallux valgus deformity of the right foot is 
manifested by tenderness and abnormal weight bearing.  There is 
no evidence of any painful motion, swelling, instability or 
weakness.  As above, the effect of the disability on the 
Veteran's daily activities was stated to be significant because 
it, in addition to the left foot disability, caused decreased 
mobility and pain.  The effect on chores, shopping was described 
as "severe," and the effect on sports and exercise was 
"prevents." 

In sum, the Board finds that the symptoms of tenderness and 
abnormal weight bearing do not constitute a "severe" 
disability.  Of particular importance to the Board in this regard 
was the lack of evidence of any painful motion, swelling, 
instability, or weakness.  For that reason, the Board finds that 
a compensable disability rating is not warranted for service-
connected hallux valgus deformity disability.

Also, after review of the entire record, the Board finds that the 
medical evidence of record shows that the symptoms associated 
with the Veteran's right foot disability has not approached the 
level which would allow for the assignment of a compensable 
disability rating for any period since she filed her claim.  
Based on the record, the Board finds that a noncompensable 
disability rating is properly assigned for the entire period.

Further, the Board has considered whether an increased disability 
rating is warranted based on functional loss due to pain, 
weakness, excess fatigability, incoordination and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  There is no evidence of functional loss due to pain, 
weakness or excess fatigability.  Thus assignment of additional 
disability based on DeLuca factors is not warranted.  

D.	Extraschedular Consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009); See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected lumbar spine, left foot and right foot disabilities.  
The medical evidence fails to demonstrate that the symptomatology 
of any of the Veteran's disabilities is of such an extent that 
application of the ratings schedule would not be appropriate.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  


ORDER

Entitlement to service connection for bilateral lower extremity 
radiculopathy, to include as secondary to service-connected 
lumbar spine DDD is denied.

Entitlement to a disability rating in excess of 20 percent for 
service connected lumbar spine DDD disability is denied.

Entitlement to a disability rating in excess of 20 percent for 
service-connected  status post left foot bunionectomy disability 
is denied.

Entitlement to a compensable disability rating for service-
connected right foot hallux valgus deformity disability is 
denied.


REMAND

Initially, the Board notes that a claim for TDIU has not been 
adjudicated by the RO.  Ordinarily, a claim raised during the 
adjudication of an appeal on another issue would be referred to 
the agency of original jurisdiction for appropriate evidentiary 
and procedural development.  However, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based upon the 
disability or disabilities that are the subject of the increased 
rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(ruling that if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted); see also Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim 
is not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 
2001) (offering a further expansion on the concept of when an 
informal claim for TDIU has been submitted).

Here, the Veteran's service-connected disabilities include: 
depressive disorder, lumbar spine DDD, status post left foot 
bunionectomy, and hallux valgus of the right foot.  The Veteran 
contends that her back pain and foot pain, in addition to the 
complications caused by her service-connected depression prevent 
her from securing and following a substantially gainful 
occupation.  

Evidence of record also includes the statements of C.G., T.M. and 
K.S., stating what they have observed regarding the Veteran's 
ability to take care of herself, and the conclusions reached by 
Dr. N.U., a VA podiatrist, who observed in a September 2009 
outpatient note that he believed the Veteran was "permenantly 
(sic) and totally disabled and unemployable."  Based on this 
evidentiary posture, the Board concludes that a remand of this 
TDIU issue is necessary.  The purpose of the remand is to accord 
the Veteran a VA examination to determine whether solely her 
service-connected disabilities render her unable to maintain 
gainful employment.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for 
the following action:

1.  Furnish the Veteran and her attorney a 
VCAA notification letter pertaining to the 
TDIU issue on appeal.  

2.  Then, schedule the Veteran for 
pertinent VA examinations to determine the 
occupational impairment caused by her 
service-connected depressive disorder, 
lumbar spine DDD, status post left foot 
bunionectomy, and right hallux valgus.  
The relevant documents in the claims 
folder should be made available to, and 
should be reviewed by, the examiners in 
conjunction with the examinations.  All 
indicated studies or testing should be 
conducted.  

The VA examiners should express specific 
opinions as to the impact of these 
service-connected disorders on the 
Veteran's ability to obtain and maintain 
substantially gainful employment.  

3.  Following completion of the above, 
adjudicate the issue of entitlement to a 
TDIU.  If the decision remains adverse to 
the Veteran, she and her attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The Veteran is advised that failure to report for any scheduled 
examination or reexamination may result in the denial of her TDIU 
claim.  38 C.F.R. § 3.655 (2009).  She has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


